Citation Nr: 0305562	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disease 
including tinea versicolor, claimed as due to Agent Orange 
exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma of the left tonsil, claimed as due to Agent Orange 
exposure.

(The issue of entitlement to service connection for left ear 
hearing loss will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970, with service in Vietnam from February 1969 to February 
1970.  His decorations include the Vietnam Campaign Medal and 
the Combat Infantryman Badge.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied benefits sought in 
September 1998, and the veteran appealed its decision.  The 
Board of Veterans' Appeals (Board) remanded the case to the 
RO in January 2001.  At that time, the matters of service 
connection for post-traumatic stress disorder and hearing 
loss disability were before the Board.  In November 2002, the 
RO service-connected post-traumatic stress disorder and right 
ear hearing loss and rated them as 10 percent and 
noncompensable, respectively.  There is no indication of 
record that an appeal has been initiated as to the 10 percent 
and noncompensable ratings assigned.  

The RO continued the denial of service connection for left 
ear hearing loss in its November 2000 rating decision.  That 
matter therefore remains on appeal.

The Board is not, at this time, considering the claim for 
service connection for left ear hearing loss disability.  
Rather, the Board is undertaking additional development on 
that issue pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(1)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3,099, 3105) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the claimant's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  Cysts on the back of the veteran's neck were medically 
identified prior to service entrance examination and did not 
increase in severity during service.

2.  Tinea versicolor was acute and resolved.  Current 
disability due to tinea versicolor is not demonstrated.  

3.  Squamous cell carcinoma of the left tonsil was not 
manifest during serviced or within one year of separation and 
is unrelated to any incident of service including Agent 
Orange exposure.


CONCLUSIONS OF LAW

1.  Cysts of the back of the neck clearly and unmistakably 
preexisted service and the presumption of soundness is 
rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  Skin disease including tinea versicolor was not incurred 
or aggravated in service and may not be presumed to have been 
incurred or aggravated in service, including due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116 (West 2002).

3.  Squamous cell carcinoma of the left tonsil was not 
incurred or aggravated in service and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the March 1998 VA Form 
21-526, September 1998 rating decision, the statement of the 
case and VA Form 9 mailed to him in May 1999, a July 1999 
letter to the veteran, the Board's January 2001 remand, a 
March 2001 RO letter to the veteran, the November 2002 
supplemental statement of the case which contained the 
provisions of the VCAA and 38 C.F.R. §§ 3.159 as amended, 
VA's February 2003 letter to the veteran advising him that he 
could still submit evidence, and other correspondence.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were received.  VA 
examination reports and VA and private medical records have 
been requested and obtained, and the veteran was told in July 
1999 that if the information requested was not received, his 
claim would be considered on the basis of the evidence of 
record.  The Board remanded the case to the RO in January 
2001 for additional evidence including a VA examination 
report.  The Board advised the RO in its remand to obtain 
evidence referenced in evidence of record.  The Board advised 
the veteran in its remand that if he had any evidence that 
links any claimed disorder to service, he should submit it.  
The Board advised the veteran in its remand that he could 
clarify an October 1998 medical statement.  The action 
requested by the Board was completed to the extent possible.  
Reasonable attempts were made to obtain identified relevant 
evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.



Pertinent law and regulations

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service.  38 C.F.R. § 3.306(a) (2002).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West. 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service. 38 C.F.R. § 
3.303(a), (b), and (d).

The service incurrence or aggravation of malignant tumors may 
be presumed if manifested to a degree of 10 percent within 1 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 
(West 2002).

38 U.S.C.A. § 1116.  Presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam  
 
(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title--  
      (A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and  
      (B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent,  
   shall be considered to have been incurred in or aggravated 
by such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
   (2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following:  
      (A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.  
      (B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  
      (C) Chloracne or another acneform disease consistent 
with chloracne becoming manifest to a degree of disability of 
10 percent or more within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
      (D) Hodgkin's disease becoming manifest to a degree of 
disability of 10 percent or more.  
      (E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  
      (F) Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) becoming manifest to a degree of 
disability of 10 percent or more.  
      (G) Multiple myeloma becoming manifest to a degree of 
disability of 10 percent or more.  
      (H) Diabetes Mellitus (Type 2).  
   (3) For purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  
   
(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section.  
   (2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], and (B) all other sound medical and 
scientific information and analyses available to the 
Secretary. In evaluating any study for the purpose of making 
such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  
   (3) An association between the occurrence of a disease in 
humans and exposure to an herbicide agent shall be considered 
to be positive for the purposes of this section if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  
   
(c) (1) (A) Not later than 60 days after the date on which 
the Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], the Secretary shall determine whether 
a presumption of service connection is warranted for each 
disease covered by the report. If the Secretary determines 
that such a presumption is warranted, the Secretary, not 
later than 60 days after making the determination, shall 
issue proposed regulations setting forth the Secretary's 
determination.  
      (B) If the Secretary determines that a presumption of 
service connection is not warranted, the Secretary, not later 
than 60 days after making the determination, shall publish in 
the Federal Register a notice of that determination. The 
notice shall include an explanation of the scientific basis 
for that determination. If the disease already is included in 
regulations providing for a presumption of service 
connection, the Secretary, not later than 60 days after 
publication of the notice of a determination that the 
presumption is not warranted, shall issue proposed 
regulations removing the presumption for the disease.  
   (2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance.  
   
(d) Whenever a disease is removed from regulations prescribed 
under this section--  
   (1) a veteran who was awarded compensation for such 
disease on the basis of the presumption provided in 
subsection (a) before the effective date of the removal shall 
continue to be entitled to receive compensation on that 
basis; and  
   (2) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from such disease on the basis of such presumption shall 
continue to be entitled to receive dependency and indemnity 
compensation on such basis.  
   
(e) Subsections (b) through (d) shall cease to be effective 
on September 30, 2015.  
   
(f) For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

Analysis

For the following reasons and bases, the preponderance of the 
evidence is against the claims and they must be denied.  

First, neither tinea versicolor nor any other skin disorder 
was shown in service, and the veteran's skin was normal on 
service discharge examination in February 1970.

At entrance, the veteran complained of cysts.  However, the 
clinical evaluation was reported to be normal.  Thus the 
presumption of soundness applies.  However, the presumption 
is rebutted by clear and unmistakable evidence.  The veteran 
entered active service in June 1968.  A March 1968 record 
from Dr. Glenn disclosed that the veteran had recurrent cysts 
beneath each ear.  They had been a problem in the past but 
were not seriously "involved" at the present time.  The 
document constitutes medical evidence that is clear and 
unmistakable.  The January 1968 induction examination also 
contained the veteran's report that he had lumps behind his 
ears and on the back of his neck, which come back.  The 
examiner summarized that the veteran had sebaceous cysts, 
although the clinical evaluation was reported as normal.  The 
Board concludes that the private medical statement dated 
prior to service, the veteran's report of medical history of 
an observable condition, and the service department summary 
of sebaceous cysts constitute clear and unmistakable evidence 
that the cysts preexisted service. 

Moreover, the evidence of record does not indicate that skin 
disease is due to service or to Agent Orange exposure.  

Tinea versicolor was first diagnosed by VA in November 1984.  
While the veteran reported a history of it since Vietnam at 
the time it was evaluated by VA in November 1984, and a 
history of having tinea versicolor and tinea pedis in service 
on VA skin disease examination in September 2001, he does not 
specifically allege that they or any other skin disease were 
incurred in combat, so the combat evidence rule does not 
apply.  See 38 U.S.C.A. § 1154(b) (West 2002).  Moreover, 
that history is impeached by the history he provided on 
service discharge examination in February 1970.  At that 
time, he denied having or having had skin diseases, other 
than cysts behind his ears and on the back of his neck.  No 
skin diseases whatsoever were diagnosed on service discharge 
examination.  



An April 1986 private medical record reports bumps on the 
veteran's back and at his hairline on the neck, but no 
evidence of record relates them to any incident of service 
origin.  No evidence shows a service aggravation.  This was 
in 1986, more than 16 years after service discharge.  No 
in-service increase in disability is shown.  See 
38 C.F.R. § 3.306.  The cumulative record establishes that 
the cysts did not increase in severity during service.  There 
was no evidence of a change in the cysts during service and 
an increase in severity was not documented at time of 
separation.  Similarly, there is no competent evidence of an 
increase in severity in proximity to separation from service.  
Rather, there is no medical evidence of cysts for more than a 
decade.  The silence of the record in proximity to service 
and the normal findings at separation clearly and 
unmistakably establish that cysts did not increase in 
severity during service. 

The November 1984 VA dermatology consultation report 
diagnoses tinea versicolor and indicates that there was no 
evidence of Agent Orange toxicity.  



An October 1998 prescription pad note from a private 
physician, Dr. Walters, states merely:  

Skin disorder

	? Agent Orange

Treated c Mycolog

That note is obscure.  A subsequent attempt to obtain a 
positive statement of causation from Dr. Walters was 
unsuccessful.  The veteran was asked to do so if he could, in 
and subsequent to the Board's January 2001 remand, and he 
indicated in November 2002 that Dr. Walters was not able to 
clarify his previous statement concerning his skin disorder 
being associated with Agent Orange, since Dr. Walters had not 
treated him for the skin disorder since 1989.  

Next, the VA skin examiner, upon direction by the Board in 
January 2001, reviewed the veteran's claims folder and 
examined the veteran and opined in September 2001 that there 
was no evidence of skin disease which is related to the 
veteran's history of Agent Orange exposure.  However, minor 
actinic skin damage was present on sun exposed areas on both 
forearms.  The veteran's left foot had tinea pedis and his 
left toenails had onychomycosis.  The examiner noted that the 
veteran denied being sprayed directly with Agent Orange, that 
he denied being treated for any skin rashes during his 
service in Vietnam, and that he denied symptoms of chloracne 
which would have been present at the time of exposure.  At 
that time, the examiner found no other pathology including 
tinea versicolor.  

In light of the above, service connection on a direct basis 
for skin disease including tinea versicolor is not warranted.  
The tinea versicolor diagnosed in 1984 is no longer 
diagnosed.  Thus, the Board concludes that regardless of when 
it started, it no longer exists.  In the absence of a current 
disability due to tinea versicolor, there can be no grant of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board notes that in March 1998 the veteran stated that he 
had had his skin disorder since service and that in October 
1998 he stated that he had suffered much and self-treated his 
health problems since service.  However, the medical evidence 
shows that the veteran has had several distinct skin 
disorders come and go after service rather than one long 
continuous skin disorder since service, and none of them have 
been related to service.

Next for consideration is whether skin disease including 
tinea versicolor may be service-connected based on 
presumptive service connection provisions.  None of the 
veteran's skin diseases are listed at 
38 U.S.C.A. § 1116(a)(2).  Therefore, while he served in the 
Republic of Vietnam, the skin diseases with which he has been 
diagnosed could not be presumptively service-connected based 
on Agent Orange exposure.  38 U.S.C.A. § 1116.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).



Regarding the veteran's left tonsil cancer, the service 
medical records document no treatment of tonsil disease or 
injury, and the veteran's mouth and throat were normal on 
service discharge examination in February 1970.  

Squamous cell carcinoma of the left tonsil was first 
diagnosed privately in February 1998, when the veteran 
reported symptoms of recurrent epistaxis and spitting blood 
from his mouth since November 1997.  The veteran's statements 
for treatment purposes are accepted as credible.  Thus, his 
own observations place the onset decades after service, 
rather than during service or within one year of separation.

Since it was not manifested in or within a year after service 
and there is no competent medical evidence of record which 
relates his squamous cell carcinoma of the left tonsil to any 
incident of service, including Agent Orange exposure, service 
connection is not warranted pursuant to 38 U.S.C.A. §§ 1110, 
1116.

Based on information on another veteran submitted by the 
veteran in October 1998, the veteran appears to be arguing 
that his tonsil cancer should be service-connected pursuant 
to the Agent Orange exposure provisions because the left 
tonsil cancer is a respiratory cancer or because the tonsil 
is near the larynx or trachea.  However, tonsil cancer is not 
indicated to be a respiratory cancer in the statute or 
regulation and the criteria call for presumptive service 
connection based on specified diseases and do not permit 
presumptive service connection based on the mere fact of 
close anatomical proximity to the larynx or trachea.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for skin disease including 
tinea versicolor, claimed as due to Agent Orange exposure, is 
denied.

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, claimed as due to Agent Orange exposure, 
is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

